Citation Nr: 1609539	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen a previously denied claim of entitlement to service connection for depression.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in November 2010.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter also stated that if the Veteran did not respond within 30 days from the date of the November 2015 letter, the Board would assume that he does not want another hearing and proceed with the adjudication of his claim.  To date, the Board has not received a response from the Veteran.  Accordingly, the appeal has been reassigned to the undersigned VLJ for adjudication.  38 C.F.R. § 19.3(b).

In July 2013 and February 2014, the Board remanded the petition to reopen for additional development.  In October 2014, the Board reopened the previously denied claim, and remanded the underlying merits determination, recharacterizing it as one for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2015, the Board again remanded the claim for an addendum medical opinion.  The matter has been returned to the Board for appellate consideration.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In February 1995, the Veteran was hospitalized for mental health issues.  At that time, he reported three prior psychiatric hospitalizations since September 1993: one at the St. Cloud VA Medical Center (VAMC) with a discharge date of February 14, 1995; one at Fairview Riverside Hospital in Minneapolis' and one "elsewhere in Minnesota."  See March 1995 Palo Alto VAMC Inpatient Discharge Summary.  Records from Fairview Riverside Hospital, including the relevant hospitalization report, are associated with the claims folder.  However, records from the St. Cloud VAMC are dated beginning in January 1995 and do not include the aforementioned hospitalization report.  Accordingly, on remand, the AOJ must attempt to obtain these records, as well as all updated VA treatment records.  The Veteran should also be given an additional opportunity to identify the facility where he was hospitalized in Minnesota.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to specifically include:
(a) all records from the St. Cloud VAMC dated prior to January 1995, to specifically include the report of hospitalization with a discharge date of February 14, 1995;
(b) all VA treatment records dated since October 2014.

2.  Contact the Veteran and request that he identify the facility in Minnesota (other than the St. Cloud VAMC) where he was hospitalized between September 1993 and February 1995.  See March 1995 Palo Alto VAMC Inpatient Discharge Summary.  With any necessary assistance from the Veteran, obtain any pertinent outstanding records identified.

3.  If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims folder.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

4.  After completing the above, and any other development deemed necessary as a consequence of any evidence received, readjudicate the Veteran's claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

